Citation Nr: 1200507	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  04-07 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased evaluation on an extraschedular basis for residuals of a left knee injury with degenerative joint disease, currently rated as 30 percent disabling. 

2.  Entitlement to an increased evaluation for residuals of a right ankle fracture, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active duty service from January 1986 to January 1996. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2003 rating decision of the Chicago, Illinois, RO, which continued 20 percent rating for residuals of left knee injury with degenerative joint disease and continued a 10 percent rating for residuals of right ankle fracture. 

During the pendency of the appeal, the RO issued a February 2004 statement of the case granting increased ratings of 30 percent for residuals of left knee injury with degenerative joint disease and 20 percent for residuals of right ankle fracture, effective February 6, 2003.  The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further held that, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.   Here, the Veteran has expressly communicated his desire to continue his appeal for increased ratings. 

The Board notes that the issues of increased ratings for left knee and right ankle disabilities were previously remanded in a July 2007 Board decision.  In addition, issues involving increased rating for a right knee disability, service connection for a psychiatric disorder, and a total disability rating for individual unemployability (TDIU) were also remanded, pursuant to Manlincon v. West, 12 Vet. App. 238, 240 (2006), for the issuance of a statement of the case.  On remand, a statement of the case was issued in December 2009.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The Veteran did not respond with a timely substantive appeal.  As such, the right knee, psychiatric disorder, and TDIU issues are not before the Board. 

In May 2010, the Board determined that the schedular criteria for an evaluation in excess of 30 percent for residuals of left knee injury with degenerative joint disease had not been met, but remanded the extraschedular aspect of the claim, as well as the increased rating claim for residuals of right ankle fracture for further development.  Specifically, the Board instructed the RO to refer the extraschedular aspect of the left knee claim to the Director of Compensation and Pension Services, obtain outstanding records, and readjudicate the claims.  Subsequently, an October 2010 memorandum from the Director of Compensation and Pension Services was obtained, efforts were made to obtain outstanding records as further discussed below, and the claims were readjudicated in a May 2011 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Accordingly, the case has since returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The established schedular criteria to evaluate the Veteran's residuals of left knee injury contemplate the manifestations of such disability.  The Veteran's residuals of left knee injury with degenerative joint disease do not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  

2.  Residuals of the Veteran's service-connected right ankle fracture are manifested by no more than marked limitation of motion, x-ray findings of arthritis, pain on motion, tibial talar angle at approximately 5 degrees, and no more than moderate overall ankle disability.  There is no right ankle ankylosis, nonunion of a fracture, instability, severe right foot injury, or malunion of the tibia and fibula with marked ankle disability. 

CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess of 30 percent for residuals of left knee injury with degenerative joint disease, on an extra-schedular basis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b)(1) (2011).


2.  The criteria for an evaluation in excess of 20 percent for residuals of right ankle fracture are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

 A recent decision by the United States Court of Appeals for the Federal Circuit (Federal Circuit) has addressed the notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Shinseki, 580 F.3d 1270  (Fed. Cir. 2009). 

The Board notes that VCAA notice requirements have been satisfied by virtue of letters sent to the Veteran in February 2003, April 2005, September 2007, and May 2010.  Collectively, these letters informed him of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence.  The Veteran has also been advised as to how disability ratings and effective dates are assigned.  After the issuance of VCAA notice, the claim was readjudicated by way of a supplemental statement of the case in May 2011.  

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In this case, the claims folder contains service treatment records, VA medical evidence, records from the Social Security Administration (SSA), and private medical evidence.  The Veteran has undergone VA examinations in conjunction with his right ankle claim and an opinion was received with respect to his extraschedular right knee claim.  

The Board acknowledges that a VA x-ray study of the Veteran's right ankle (lateral view) is not associated with the claims folder.  In this regard, pursuant to the Board's remand, the RO requested any such record.  After exhausting all efforts, 
the Rating Board, in a September 2010 memorandum, issued a formal finding, indicating that no VA medical records pertaining to the Veteran dated after November 2009 are available.  The Board observes that, although lateral x-rays of the right ankle were recommended during the November 2009 VA examination, such recommendation does not necessarily mean that the Veteran actually underwent further studies.  There is no indication in the record that the Veteran underwent lateral x-rays of the right ankle after the November 2009 examination and he has not argued such.  In any event, in light of the Rating Board's September 2010 memorandum, the Board finds that additional attempts to secure any additional x-rays studies of the right ankle would be futile.  Indeed, the Veteran's representative, in August 2011 written correspondence, noted the unavailability of any further x-ray studies as determined by the Rating Board and did not offer any further argument.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Left Knee - Extraschedular

In this case, the Board already addressed the applicability of the relevant schedular criteria (38 C.F.R. § 4.71a, Diagnostic Codes 5260-5261) in the May 2010 decision.  In that decision, the Board found no basis for a schedular evaluation in excess of 30 percent.  The sole matter before the Board at the present time is the question of whether there is a basis for an extraschedular evaluation.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Veteran maintains that his left knee disability affects his employment.  During the September 2005 examination, he indicated that he quit his job on the river barge due to a number of disorders, including his left knee disorder.  On various VA examinations (e.g. September 2005 and January 2007 right knee examination), he reported that he had to give up work and studies due to bilateral knee pain.  

A November 2009 VA examiner stated that he could not determine the effects of the Veteran's left knee disorder on his occupation.  However, J.E., M.D., in an April 2006 letter, noted that "[d]ue to the severity of his knee pain he is unable to pursue gainful employment."   The record also reflects that the Veteran is in receipt of SSA benefits for degenerative joint disease, to include for the left knee. 

Based on the above-noted evidence, the Board referred the Veteran's left knee claim to the Director, Compensation and Pension Services, for consideration of an extraschedular disability.  In this regard, according to a November 2010 letter, the Director determined that entitlement to an extraschedular evaluation for service-connected left knee disability is denied, as there is clearly no unusual or exceptional disability  pattern that renders application of the regular rating criteria impractical pursuant to 38 C.F.R. § 3.321 (b)(1).  In arriving at such opinion, the Director indicated that the objective findings on examination do not demonstrate that the Veteran's left knee disability alone prevents him from engaging in work related activities, despite the his statements to the contrary.  The Director noted that no surgical procedures or hospitalizations due to the left knee disability are noted in the recent evidence.  

In summary, the Board concurs with the November 2010 finding provided by the Director of Compensation and Pension Service.  This case does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  The Board further notes that the Veteran's left knee disability is primarily productive of pain and limitation of motion, manifestations which are contemplated in the schedular criteria.  Accordingly, the claim of entitlement to an evaluation in excess of 30 percent for left knee disability on an extra-schedular basis must be denied.  38 C.F.R. § 3.321(b)(1).

Claim for a Higher Evaluation

The Veteran also seeks an evaluation in excess of 20 percent for residuals of right ankle fracture.  Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In addition, if the Veteran has been diagnosed as having a specific condition and that disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59. 

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the Veteran's increased rating claim for right ankle disability was received in 2003.   The evidence relevant to the severity of his right ankle disability includes VA treatment notes beginning in 2003 which primarily show complaints of right ankle pain.  For example, a June 2003 VA treatment note showed complaints of right ankle pain and "popping."  Examination revealed minimal lateral soft tissue swelling with no joint effusion.  The Veteran requested an MRI at that time.

According to a private treatment note dated in August 2003 from Dr. Thorpe, an MRI of the Veteran's right ankle showed evidence of definite tibial talar osteophytes, a disrupted anterior talofibular ligament, and degenerative changes in the joint associated with joint effusion.  The plan included right ankle arthroscopy, removal of the tibial talar osteophytes and debridement of the joint.  

A September 2003 private surgery note shows that the Veteran underwent right ankle arthroscopy.  Findings included slight instability of the lateral collateral ligament, tibial talar angle about 15 degrees, about 5 degrees after surgery, tibial talar osteophytes prevented extension past -10 degrees; synovial hypertrophy and loose bodies.  

On September 2005 VA examination of the joints, the Veteran reported worsening pain and swelling in his right ankle.  On examination, there was no evidence of right ankle redness, heat, edema, or weakness.  There was tenderness along the right ankle.  Dorsiflexion of the right ankle was to 10 degrees with pain beginning at 5 degrees.   Plantar flexion was to 40 degrees with pain beginning at 35 degrees.  X-rays of the right ankle showed anterior joint effusion, plantar and posterior calcaneal spurring with no soft tissue swelling or fracture.  Diagnosis was degenerative joint disease of the right ankle.

In November 2009, the Veteran underwent an additional VA examination.  He reported that his right ankle was weak, stiff, and lacked endurance.  He did not report any deformity, instability, giving way, locking or episodes of dislocation or subluxation.  Dorsiflexion of the right ankle was to 10 degrees, and plantar flexion was to 30 degrees.  Inversion and eversion were quite limited.  There was no evidence of pain at rest or during active motion.  There was no objective evidence of edema, effusion, instability, tenderness, redness, heat, abnormal movement, guarding of movement, deformity malalignment, or drainage.  No ankylosis or inflammatory arthritis was noted.  There was no loss of joint function with use above noted narrow range of motions on account of pain, fatigue, weakness, lack of endurance, or incoordination with repetitive movements.  Frontal and oblique x-ray studies of the right ankle were obtained; the visualized bones appeared intact, and no abnormal soft tissue calcification was shown.  A lateral study was recommended for further evaluation. 

After having reviewed the evidence of record, the Board finds that an evaluation in excess of 20 percent for residuals of right ankle fracture is not warranted.  Initially, the Board notes that the current 20 percent evaluation for right ankle disability is based on evidence of marked limitation of motion of the ankle, pursuant to Diagnostic Code 5271, and a 20 percent evaluation is the maximum allowable evaluation under Diagnostic Code 5271.  Accordingly, an evaluation in excess of 20 percent is not available under Diagnostic Code 5271. 

In order to warrant a higher evaluation of 30 percent under Diagnostic Code 5270, evidence of ankylosis of the ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees, must be shown. See 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2011).  However, in this case, ankylosis of the right ankle is not objectively shown as evidenced on the above noted VA examination reports.  Thus, a higher evaluation is not warranted under Diagnostic Code 5270.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.59, as interpreted in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) and further acknowledges the Veteran's complaints of pain, swelling, and stiffness, as factors contributing to the impairment of his ankle.  There is no basis however for an evaluation in excess of 20 percent based on limitation of motion due to any functional loss as the Veteran is receiving the maximum schedular rating for limitation of motion of the ankle, absent evidence of ankylosis.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  In essence, the Veteran is already being compensated for any additional functional loss he may experience on account of his right ankle disability.   

Under Diagnostic Code 5262, a 20 percent evaluation contemplates malunion of the tibia and fibula, with moderate ankle disability.  A 30 percent evaluation requires marked ankle disability.  A 40 percent evaluation requires nonunion of the tibia and fibula, with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2011).  The Board finds that a higher evaluation is not warranted under Diagnostic Code 5262.  In this regard, the Board acknowledges the evidence of a disrupted anterior talofibular ligament, and as noted after the Veteran's surgery, there is a tibial talar angle at about 5 degrees.  Nonetheless, assuming, without conceding that there is malunion of the tibia and fibula, an evaluation in excess of 20 percent is still not warranted because there is no evidence of a marked ankle disability.  The Veteran himself denied any episodes of instability or locking.   Recent objective findings also indicate no evidence of right ankle edema, effusion, tenderness, redness, heat, abnormal movement, guarding of movement, deformity, or malalignment.  There is also no exhibited fatigue, weakness, or other indicia of increased symptomatology amounting to marked disability.   

Moreover, as to a higher rating under Diagnostic Code 5284, which contemplates "other foot injuries," the Board finds that the Veteran's right ankle symptomatology does not rise to a severe level for the same reasons as expressed directly above.  

The Veteran's statements as to the severity of his symptoms have been considered.  However, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The preponderance of the evidence is against a higher schedular evaluation for right ankle disability.  Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, as indicated, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  However, the Board finds that the rating criteria contemplate the service-connected residuals of right ankle fracture.  Such disability is primarily productive of pain and limited motion, manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's right ankle disability and referral for consideration of extraschedular rating is not warranted.  


ORDER

Entitlement to an increased evaluation on an extraschedular basis for residuals of a left knee injury with degenerative joint disease is denied.

Entitlement to an evaluation in excess of 20 percent for residuals of a right ankle fracture is denied.  



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


